Citation Nr: 0507490	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-24 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 10, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 2, 
1993, for the assignment of a 10 percent evaluation for 
residuals of a shell fragment wound of the right upper arm, 
to include a retained foreign body, under 38 C.F.R. § 4.73, 
Diagnostic Code 5305.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Houston, Texas.  In the January 2000 
rating decision, the RO granted service connection for PTSD 
effective September 2, 1998, and denied eligibility for 
Dependents' Educational Assistance.  In the November 2000 
rating decision, the RO assigned a 10 percent evaluation for 
residuals of a shell fragment wound of the right upper arm, 
to include a retained foreign body, under 38 C.F.R. § 4.73, 
Diagnostic Code 5305 effective March 1, 1995.

In a May 2002 decision, the Board granted an effective date 
of August 10, 1998, for the grant of service connection for 
PTSD, and an effective date of June 2, 1993, for the 
assignment of a 10 percent evaluation for residuals of a 
shell fragment wound of the right upper arm, to include a 
retained foreign body, under 38 C.F.R. § 4.73, Diagnostic 
Code 5305.  The Board deferred adjudication of the issue of 
entitlement to permanency of a 100 percent disability rating 
currently in effect for PTSD as a basis for establishing 
basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, pending 
further development.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2003, the Court granted a joint 
motion to remand; vacated the part of the Board's decision 
that denied an effective date earlier than August 10, 1998, 
for the grant of service connection for PTSD, and an 
effective date earlier than June 2, 1993, for the assignment 
of a 10 percent evaluation for residuals of a shell fragment 
wound of the right upper arm, to include a retained foreign 
body, under 38 C.F.R. § 4.73, Diagnostic Code 5305; and 
remanded the matter for readjudication.  

In October 2003 the Board remanded the claim of entitlement 
to permanency of a 100 disability rating currently in effect 
for PTSD as a basis for establishing basic eligibility for 
Dependents' Educational Assistance.  In June 2004 the Board 
remanded for further development the claims of entitlement to 
an effective date earlier than August 10, 1998, for the grant 
of service connection for PTSD; entitlement to an effective 
date earlier than June 2, 1993, for the assignment of a 10 
percent evaluation for residuals of a shell fragment wound of 
the right upper arm, to include a retained foreign body, 
under 38 C.F.R. § 4.73, Diagnostic Code 5305; and entitlement 
to permanency of a 100 disability rating currently in effect 
for PTSD as a basis for establishing basic eligibility for 
Dependents' Educational Assistance.  In a July 2004 Decision 
Review Officer decision, a Decision Review Officer granted 
basic eligibility for Dependents' Education Assistance based 
on the permanency of a 100 percent evaluation for PTSD.  
Therefore, the issue of basic eligibility for Dependents' 
Education Assistance has been fully resolved and is no longer 
on appeal.


FINDINGS OF FACT

1.  The veteran underwent a VA psychiatric examination on 
August 25, 1997.  The report of that examination reflects 
that it was noted that the veteran had filed a claim for 
service connection for a psychiatric disorder.  There is no 
evidence that the veteran had filed such a claim.

2.  On August 10, 1998, the veteran received VA treatment for 
psychiatric symptomatology.

3.  A September 2, 1998, report of contact reflects that a VA 
employee called the veteran on that day and that the veteran 
evidenced a belief in entitlement to service connection for 
an anxiety disorder.

4.  On May 26, 1993, the RO initially received a VA Form 21-
8940 (veteran's application for increased compensation based 
on individual unemployability) from the veteran.

5.  On June 2, 1993, the RO received a letter from the 
veteran's congressman in which the congressman stated that he 
was enclosing the veteran's claim for increased compensation.  
The congressman enclosed a statement from the veteran dated 
May 26, 1993, in which the veteran indicated that his then-
only service-connected disability, residuals of a shell 
fragment wound to the right upper arm, warranted an increased 
rating.

6.  The letter from the congressman and the enclosed 
statement from the veteran indicate that the veteran was 
seeking an increased rating for the service-connected 
residuals of a shell fragment wound to the right upper arm 
when he submitted a claim for TDIU on May 26, 1993.

7.  The record does not contain VA treatment records related 
to treatment or evaluation of the residuals of a shell 
fragment wound to the right upper arm during the one-year 
period prior to May 26, 1993, and the veteran did not submit 
other evidence during the one-year period prior to May 26, 
1993, showing treatment or evaluation of the residuals of a 
shell fragment wound to the right upper arm.

8.  It is not factually ascertainable that an increase in 
disability of the residuals of a shell fragment wound to the 
right upper arm occurred within the one-year period prior to 
May 26, 1993.


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date prior to August 10, 1998, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2004).



2.  The criteria for an effective date of May 26, 1993, for 
the assignment of a 10 percent evaluation for residuals of a 
shell fragment wound of the right upper arm, to include a 
retained foreign body, under 38 C.F.R. § 4.73, Diagnostic 
Code 5305 have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2004); 38 C.F.R. § 4.73, 
Diagnostic Code 5305 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the January and November 2000 rating 
decisions were promulgated did the agency of original 
jurisdiction (AOJ), in June 2004, provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran rating decisions in January and 
November 2000, statements of the case (SOCs) in March 2000 
and June 2001, and supplemental statement of the case (SSOC) 
in August 2004 that included a summary of the evidence, the 
applicable law and regulations, and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claims.  The AOJ wrote to the 
veteran in June 2004 regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate his 
claims.  Specifically, the AOJ notified the veteran that VA 
has a duty to assist him in obtaining evidence necessary to 
substantiate his claims.  The AOJ notified the veteran that 
he should submit any evidence showing that he had a claim 
pending earlier than September 2, 1998, for service 
connection for PTSD and that he had a claim pending earlier 
than March 1, 1995, for an increased rating for residuals of 
a shell fragment wound of the right upper arm.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in June 2004 was not 
given prior to the first AOJ adjudications of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Proper process has been provided.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The AOJ fully complied 
with the directives of the Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Records pertinent to the 
current claims in the possession of the Federal government - 
VA medical records - have been obtained.  In a September 1993 
statement, the veteran reported that he had only been treated 
by VA.  Thus, there are no private medical records from the 
period prior to June 2, 1993, regarding his right upper arm 
disability that needed to be obtained.  In addition, the 
January and November 2000 rating decisions, the March 2000 
and June 2001 SOCs, the June 2004 VCAA letter, and the August 
2004 SSOC informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

In the June 2004 VCAA letter, the AOJ informed the veteran 
that he should evidence showing that he had a claim pending 
earlier than September 2, 1998, for service connection for 
PTSD and that he had a claim pending earlier than March 1, 
1995, for an increased rating for residuals of a shell 
fragment wound of the right upper arm.  In a December 2004 
letter, the AOJ told the veteran to submit any additional 
evidence concerning his claims to the Board.  In other words, 
the AOJ informed the veteran that he should submit any 
evidence in his possession that pertains to the claims.  See 
38 C.F.R. § 3.159(b)(1) (2004).

By the December 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.   Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(1).
 
Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date for an increase in disability compensation is the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  38 C.F.R. § 3.400(o)(2) 
provides that the effective date for an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  See also 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  In 
making this determination, the Board must consider all of the 
evidence, including that received prior to a previous final 
decision.  Hazan, 10 Vet. App. at 521.

38 U.S.C.A. § 5101(a) provides that "a specific claim in the 
form prescribed by the Secretary . . . must be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered by the Secretary."  "Section 5101(a) is 
a clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Claim-application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  Date of receipt means 
the date on a claim, information, or evidence was received by 
VA.  38 C.F.R. § 3.1(r) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the  claimant, it will considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2004).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(a).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  
38 C.F.R. § 3.157(b)(1) states that the provisions of 
38 C.F.R. § 3.157(b)(1) "apply only when such reports relate 
to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit is within one year from the date 
of such examination, treatment or hospital admission."  

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for an increase of a service-
connected rating where service connection has already been 
established.  See Sears v. Principi, 16 Vet. App. 244 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  Sears is precedent 
and controlling.  The decision implicitly invalidates 
numerous nonprecedential General Counsel opinions and seems 
to implicitly "read out" of the regulation the following 
term: "or when a claim specifying the benefit is within one 
year from the date of such examination, treatment or hospital 
admission."

Prior to the decision in Sears, there were at least four 
decisions of the General Counsel addressing 38 C.F.R. 
§ 3.157.  In a Federal Register publication, relating to an 
amendment to section 3.157, the VA referenced the opinions of 
the General Counsel as a reason for the amended regulation.  
See 52 Fed. Reg. 27,339-40 (July 12, 1987).

38 C.F.R. § 3.155(c) mandates that the Secretary accept an 
informal request for a rating increase as a claim.  The 
Secretary cannot require a veteran to take any additional 
action in order to perfect that claim.  Norris v. West, 12 
Vet. App. 413, 421 (1999).

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  Id. at 35.  Moreover, the mere presence of 
medical evidence does not establish an intent on the part of 
a veteran to seek service connection for a disorder.  Id.
 
Where review of all documents and oral testimony reasonably 
reveals that a claimant is seeking a particular benefit, VA 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised.).   

Muscle Group V are the flexor muscles of the elbow: (1) 
biceps; (2) brachialis; and (3) brachioradialis.  Their 
function is supination (the long head of the biceps is the 
stabilizer of the shoulder joint) and flexion of the elbow.  
38 C.F.R. § 4.73, Diagnostic Code 5305 (1992).  A 10 percent 
rating is warranted for a moderate muscle injury in the minor 
upper extremity.  Id.  
 
A moderate disability of muscles follows a through and 
through or deep penetrating wound of relatively short track 
by single bullet or small shell or shrapnel fragment.  Such a 
wound is to be considered as of at least moderate degree.  
There would be an absence of an explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.  There would be service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  There would also be 
records in the file of consistent complaints on record from 
first examination forward of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  The objective findings would 
include entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue.  There would be 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1992).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Earlier Effective Date for Service Connection for PTSD

A.  Factual Background

VA outpatient treatment records reflect that in June 1993 
anxiety and a major depressive disorder were diagnosed.  In 
February 1995 the veteran complained of insomnia.  The 
initial diagnoses were insomnia and rule out depression and 
anxiety.  The Axis I diagnoses following a psychiatric 
evaluation were a disorder of initiating sleep and 
generalized anxiety disorder.

At a February 1996 hearing at the RO before a Hearing Officer 
on issues of increased evaluations, the veteran reported a 
history of taking antidepressants. 

In an April 1997 remand regarding claims of increased 
evaluations and a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU), the Board 
directed the RO to schedule the veteran for a VA psychiatric 
examination to determine the nature and extent of non-
service-connected disabilities and their impact on his 
ability to work.

The veteran underwent a VA psychiatric examination on August 
25, 1997.  In the report of the examination, it was noted 
that the veteran had filed a claim of service connection for 
a psychiatric disorder.  He complained of insomnia.  He 
reported that he remembered the battles in Vietnam but that 
he had had "more of a battle and more pain since he returned 
from the battlefield to the United States."  The Axis I 
diagnosis was an adjustment disorder with mixed anxiety and 
depressed mood, chronic.

In an October 1997 SSOC, the RO denied increased evaluations 
for damage of the radial nerve secondary to a shell fragment 
wound of the medial aspect of the right upper arm with 
retained metallic fragments and for a right knee sprain, and 
denied entitlement to TDIU.

VA medical records show that on August 10, 1998, the veteran 
received psychiatric treatment.  He reported that the 
examiner who conducted the VA examination in August 1997 told 
him that he had problems with PTSD.  He stated that he filed 
a claim in August 1997 and that it was denied in October 
1997.  The Axis I diagnoses were rule out PTSD and a 
generalized anxiety disorder by history.  On August 20, 1998, 
a VA psychologist indicated that the veteran's problems 
included PTSD.

A report of contact dated September 2, 1998, reflects that a 
VA employee called the veteran on that day in response to a 
personal interview conducted on August 29, 1998, in which the 
veteran visited the RO.  The report of contact reveals that 
the veteran requested that VA consider the telephonic contact 
as a "claim for an increase in his service-connected anxiety 
disorder."

On September 10, 1998, the RO received a statement dated 
September 2, 1998, in which the veteran requested service 
connection for PTSD.

VA outpatient treatment records reveal that in October 1998 
the veteran reported that he had filed a claim for service 
connection for PTSD in August 1997 and that it was denied.

The veteran underwent another VA examination in January 2000.  
The Axis I diagnoses were PTSD and major depressive disorder 
with psychotic features.  The examiner noted that it was 
impossible to dissociate the symptomatology of PTSD from the 
diagnosis of major depressive disorder with psychosis.  The 
examiner indicated that in the veteran's case, the two 
disorders were inextricably intertwined and that in any 
event, his major depressive disorder with psychotic features 
was secondary to his combat-related injury.

In the January 2000 rating decision, the RO granted service 
connection for PTSD and major depressive disorder, both 
effective September 2, 1998.

At the January 2002 hearing held before the undersigned 
Veterans Law Judge, the veteran testified that the effective 
date for the grant of service connection for PTSD should be 
August 25, 1997, the date of a VA psychiatric examination.  
He noted that VA had treated his psychiatric disorder since 
1995, when psychotropic medication was prescribed, and that 
he was not examined until August 1997.  The veteran reported 
that the August 1997 VA examiner told him that his condition 
was chronic and that he was going to get the veteran some 
help for his psychiatric disorder.  The veteran intimated 
that the August 1997 VA examiner said he had PTSD.  The 
veteran reported that his claim for service connection for 
PTSD was denied in 1997 and that he immediately filed an 
appeal on the denial.

B.  Analysis

Although the issue has been phrased as entitlement to an 
earlier effective date for service connection for PTSD, the 
RO also granted service connection for major depressive 
disorder with psychotic features.  As such, the Board has 
fully considered the correct effective date for PTSD and 
major depression with psychotic features.  Our analysis is 
identical regardless of the diagnosis.

The veteran argues that the effective date should August 25, 
1997, the date of the VA psychiatric examination.  The report 
of that examination indicates that it was reported that the 
veteran had filed a claim for service connection for a 
psychiatric disorder.  The first matter is whether there was 
a claim for service connection for a psychiatric disorder 
pending at the time of the August 1997 VA examination.  

The evidence of record does not reflect that the veteran had 
filed a claim for service connection for a psychiatric 
disorder prior to the August 25, 1997, VA examination.    The 
veteran testified at the February 1996 hearing that he had 
been taking psychotropic medication.  He also had been 
treated for a psychiatric disorder by VA prior to August 
1997.  However, the transcript of the February 1996 hearing 
and those treatment records contain no evidence that 
indicates any intent on the part of the veteran to apply for 
compensation for a psychiatric disorder, to include PTSD, or 
in any way specifically identifies compensation for a 
psychiatric disorder as "the benefit sought," as required by 
38 C.F.R. § 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 
329-30 (1993).  

The mere presence of the medical evidence does not establish 
an intent on the part of the veteran to seek entitlement to 
service connection for a psychiatric condition.  See Brannon, 
12 Vet. App. at 35.  While the RO must interpret the 
veteran's submissions broadly, the RO is not required to 
conjure up issues that were not raised by the veteran.  See 
Talbert, 7 Vet. App. at 356-57.  The veteran must have 
asserted the claim expressly or impliedly.  See Brannon, 12 
Vet. App. at 35.  A claim for service connection for PTSD was 
not expressly or impliedly raised prior to August 25, 1997.  
Neither the VA outpatient treatment records dated prior to 
this time nor the transcript of the February 1996 hearing can 
be interpreted as an informal claim for service connection 
for PTSD pursuant to 38 C.F.R. § 3.155.

Whether or not the examiner misunderstood the purpose of the 
August 1997 VA examination in conjunction with the April 1997 
Board remand, the Board construes this report as a potential 
triggering event under 38 C.F.R. § 3.157 prior to Sears 
because compensation had already been allowed for the 
veteran's service-connected radial nerve damage and because 
the report indicates an intent to seek service connection for 
a psychiatric disorder.  However, the veteran did not file a 
claim for service connection for PTSD or any other 
psychiatric disorder within one year after August 25, 1997.  
See 38 C.F.R. § 3.157(b).  Although the veteran believed at 
the time of treatment on August 10, 1998, that he had filed a 
claim for PTSD in August 1997 and that it was denied in 
October 1997, the record reflects that he did not file a 
claim for service connection for PTSD in August 1997 and that 
in October 1997 the RO did not deny a claim for service 
connection for PTSD, but instead denied increased evaluations 
for radial never damage and right knee sprain and denied a 
TDIU.  

On September 2, 1998, a VA employee called the veteran and he 
indicated that he wanted an increased evaluation for "his 
service-connected anxiety disorder."  While the service 
connection had not been granted for any psychiatric disorder 
at that time, the veteran evidenced a belief in entitlement 
to service connection for an anxiety disorder.  Although it 
was a telephonic conversation, the communication was reduced 
to writing in a report of contact.  Therefore, the veteran 
initially filed his claim for service connection for PTSD on 
September 2, 1998.  However, this telephonic conversation 
happened more than one year after August 25, 1997.  
Accordingly, September 2, 1998, is the date of receipt of the 
claim for service connection for PTSD.  In regard to an 
effective date earlier than the date of receipt of the claim, 
the Board notes that the veteran received VA psychiatric 
treatment on August 10, 1998, which was within the one-year 
period prior to September 2, 1998, and was also the first 
treatment since the August 25, 1997, VA examination.  Thus, 
under 38 C.F.R. § 3.157 prior to Sears, August 10, 1998, is 
the date of the claim.  In short, an effective date prior to 
August 10, 1998, for the grant of service connection for PTSD 
is not warranted.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  There is no basis in the law for 
an effective date prior to August 10, 1998, for the grant of 
service connection for PTSD.

III.  Earlier Effective Date for 10 Percent Evaluation for 
Muscle Injury

A.  Factual Background

In an October 1971 rating decision, the RO granted service 
connection for residuals of a shell fragment wound of the 
right upper arm effective August 27, 1971, the day following 
separation from active service, and assigned a noncompensable 
disability evaluation.

In an August 1973 rating determination, the RO assigned a 10 
percent disability evaluation effective September 6, 1972, 
under Diagnostic Code 7804 (scars, superficial, tender and 
painful on objective demonstration) for a scar and ulna nerve 
deficit.

In a July 1985 rating decision, the RO reclassified the 
veteran's disability as mild radial nerve damage secondary to 
shell fragment wound of the medial aspect of the right upper 
arm with a retained foreign body and assigned a 20 percent 
disability evaluation from July 30, 1984 under Diagnostic 
Code 8514 (paralysis of the radial nerve).

In an October 1986 decision, the Board found that there was 
clear and unmistakable error in the August 1973 rating 
decision assigning an effective date of September 6, 1972, 
for the 10 percent evaluation under Diagnostic Code 7804 for 
residuals of a shell fragment wound to the right upper 
extremity; granted an effective date of August 27, 1971, for 
the 10 percent evaluation under Diagnostic Code 7804 for the 
residuals of a shell fragment wound to the right upper 
extremity; denied an increased evaluation for residuals of a 
shell fragment wound to the right upper extremity; and denied 
an effective date prior to July 30, 1984, for the assignment 
of a 20 percent evaluation under Diagnostic Code 8514 for the 
residuals of a shell fragment wound to the right upper 
extremity.

In a February 1988 decision reconsidering the October 1986 
Board decision, the Board found that there was no obvious 
material error in the October 1986 Board decision denying an 
increased evaluation for the residuals of a shell fragment 
wound to the right upper extremity and an earlier effective 
date for the assignment of the 20 percent evaluation under 
Diagnostic Code 8514 for the residuals of a shell fragment 
wound to the right upper extremity.  The Board denied the 
claim for an increased evaluation for the residuals of a 
shell fragment wound to the right upper extremity and the 
claim for an effective date prior to July 30, 1984, for the 
assignment of a 20 percent evaluation under Diagnostic Code 
8514 for the residuals of a shell fragment wound to the right 
upper extremity.

In a November 1988 decision, the Board denied an increased 
evaluation for mild radial nerve damage, which were the 
residuals of a shell fragment wound to the right upper 
extremity.

In a May 1989 rating decision, the RO denied an increased 
evaluation for right radial nerve damage, which were the 
residuals of a shell fragment wound to the right upper 
extremity.  The veteran was notified of this decision on June 
20, 1989, and did not appeal.  Thus, the decision became 
final.

VA outpatient treatment records from the period from May 1992 
to May 1993 show that in September 1992 the veteran was 
treated for fatigue and dysuria and that in October 1992 he 
was treated for low back pain.

On May 26, 1993, the RO received a VA Form 21-8940 (veteran's 
application for increased compensation based on individual 
unemployability) from the veteran.  

On June 2, 1993, the RO received a letter from the veteran's 
congressman dated on May 28, 1993, in which the congressman 
stated that he was enclosing the veteran's claim for 
increased compensation.  The congressman enclosed a duplicate 
copy of the VA Form 21-8940, which had already been submitted 
by the veteran to the RO on May 26, 1993.  The congressman 
also enclosed a statement from the veteran dated May 26, 
1993, in which the veteran indicated that his service-
connected disability warranted an increased rating and that 
he was unemployable.  

In a November 1999 decision, the Board denied an evaluation 
in excess of 20 percent for radial nerve damage secondary to 
shell fragment wound, medial aspect of right upper arm 
(minor), with a retained foreign body.

The veteran subsequently appealed this claim to the Court.  
In August 2000, a Joint Motion to Dismiss the Appeal, in 
accordance with a stipulated agreement dated August 28, 2000, 
was filed.  In September 2000, the Court granted the motion 
and ordered the appeal dismissed.

In the August 28, 2000, stipulated agreement, VA agreed to 
assign a separate 10 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5305 for residuals of a shell fragment wound 
of the right upper arm, to include a retained foreign body.  
The parties further agreed that there was no agreement as to 
the applicable effective date and that the AOJ would make 
that determination based upon the record, subject to the 
right of appeal.

In a November 2000 rating decision, the RO assigned a 
separate 10 percent disability evaluation under Diagnostic 
Code 5305, effective March 1, 1995, for residuals of a shell 
fragment wound of the right upper arm, to include a retained 
foreign body.

In November 2000, the veteran filed a notice of disagreement 
indicating his belief that the effective date should be in 
August 1971.  He reported that his appellate attorney stated 
that it was his understanding at the time of settlement that 
the RO would grant an effective date of August 1971.

At the time of his January 2002 hearing held before the 
undersigned Veterans Law Judge, the veteran again indicated 
his belief that his effective date should be in August 1971, 
the month of his release from service, because he had had a 
retained foreign body in his right upper arm since that time.

B.  Analysis

The veteran argues that the effective date for the assignment 
of the 10 percent evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5305 should be in August 1971, the month in 
which he was discharged from active duty, because his 
appellate attorney thought at the time of settlement of the 
appeal of the November 1999 Board decision that the AOJ would 
grant such an effective date and because he had had residuals 
of a shell fragment wound, to include a retained foreign 
body, since the day following his discharge from active 
service.  

First, the veteran's former appellate attorney entered into a 
stipulation agreement in which it was specifically stated 
that there was no agreement regarding the effective date for 
the assignment of the 10 percent evaluation under 38 C.F.R. 
§ 4.73, Diagnostic Code 5305.  While the attorney may have 
assumed that the AOJ would grant an effective date of August 
1971 for the assignment of the 10 percent evaluation under 
38 C.F.R. § 4.73, Diagnostic Code 5305, he and the attorney 
from VA Office of General Counsel made no agreement regarding 
the effective date and instead left it up to the AOJ.  The 
fact the veteran's former appellate attorney may not agree 
with the AOJ's determination is of no consequence in this 
matter.

Second, service connection for residuals of a shell fragment 
wound to the right upper arm, to include a retained foreign 
body, was granted effective August 27, 1971, the day 
following the date of separation from active service.  There 
can be no earlier effective date for the grant of service 
connection for the residuals of a shell fragment wound.  The 
issue in this claim is the effective date for the assignment 
of a separate 10 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5305 and not the date of the grant of service 
connection for the residuals of a shell fragment wound.  In 
other words, even though the muscle injury is now separately 
rated from the nerve damage, all of which are residuals of 
the shell fragment wound, this claim pertains to an increased 
rating claim and not a service connection claim because the 
stipulation agreement granting a separate 10 percent rating 
under 38 C.F.R. § 4.73, Diagnostic Code 5305 was to settle an 
appeal of an increased rating claim rather than a separate 
service connection claim for a muscle injury.  Therefore, the 
law governing effective dates for increased rating claims 
applies.  

The July 1989 rating decision, which denied an increased 
evaluation for shell fragment wound residuals of the right 
arm, became final after one year.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  The record does 
not contain any notice of disagreement with that rating 
decision.  As the record does not contain an appeal from the 
July 1989 rating decision, that decision is final.  The Board 
next turns to a determination as to the date of the claim for 
increase.

On May 26, 1993, the RO received a claim for a TDIU from the 
veteran.  On June 2, 1993, the RO received a letter from the 
veteran's congressman in which the congressman stated that 
the veteran wanted increased compensation.  The congressman 
enclosed a duplicate copy of the veteran's claim for TDIU and 
a statement from the veteran dated on May 26, 1993, in which 
the veteran indicated that his service-connected disability 
warranted an increased rating.  In the May 2002 decision, the 
Board granted an effective date of June 2, 1993, for the 
assignment of a 10 percent evaluation for residuals of a 
shell fragment wound of the right upper arm, to include a 
retained foreign body, under 38 C.F.R. § 4.73, Diagnostic 
Code 5305.  

The question is whether the veteran's TDIU claim that was 
received on May 26, 1993, was also a claim for an increased 
rating for his service-connected residuals of a shell 
fragment wound to the right upper arm.  In general, a claim 
for TDIU is not considered a claim for increased rating for a 
particular service-connected disability.  However, the letter 
from the veteran's congressman and the enclosed statement 
from the veteran dated May 26, 1993, which were received by 
the RO on June 2, 1993, clarified the veteran's intent when 
he filed a claim for TDIU on May 26, 1993.  Specifically, the 
congressman stated that the veteran was seeking increased 
compensation and the veteran's statement dated May 26, 1993, 
indicates an intent to seek an increased rating for his then-
only service-connected disability, residuals of a shell 
fragment wound to the right upper arm.  Viewing the May 26, 
1993, claim for a TDIU in conjunction with that letter from 
the congressman and the May 26, 1993, statement of the 
veteran, the Board holds that the veteran filed a claim for 
an increased rating for his service-connected residuals of a 
shell fragment wound to the right upper arm on May 26, 1993.  
Accordingly, May 26, 1993, is the date of claim for an 
increased rating for residuals of a shell fragment wound to 
the right upper arm.  The Board also finds that the veteran 
is entitled to the separate 10 percent evaluation for 
residuals of a shell fragment wound of the right upper arm, 
to include a retained foreign body, under 38 C.F.R. § 4.73, 
Diagnostic Code 5305, as of that day.

The next matter is whether an earlier date of claim is 
warranted under 38 C.F.R. § 3.157.  VA medical records from 
May 1992 to May 1993 do not reflect any treatment for 
residuals of a shell fragment wound to the right upper arm.  
The veteran did not submit any other records during the 
period from May 1992 to May 1993 showing treatment for 
residuals of a shell fragment wound to the right upper arm.  
Therefore, 38 C.F.R. § 3.157 is not applicable, and the date 
of claim remains May 26, 1993.

The final matter is whether an increase in disability 
occurred within the one-year period prior to May 26, 1993.  
In the absence of medical records showing treatment for 
residuals of a shell fragment wound to the right upper arm 
during the one-year period prior to May 26, 1993, it is not 
factually ascertainable that an increase in disability 
occurred within one-year period prior to May 26, 1993.

In light of the above, the criteria for a May 26, 1993, 
effective date for a 10 percent evaluation for residuals of a 
shell fragment wound of the right upper arm, to include a 
retained foreign body, under 38 C.F.R. § 4.73, Diagnostic 
Code 5305 have been met.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).




ORDER

An effective date prior to August 10, 1998, for the grant of 
service connection for PSTD is denied.

An effective date of May 26, 1993, for a 10 percent 
evaluation for residuals of a shell fragment wound of the 
right upper arm, to include a retained foreign body, under 
38 C.F.R. § 4.73, Diagnostic Code 5305 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


